DETAILED ACTION

Response to Amendment
Claims 24-44 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 6/8/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0170524) in view of Okazaki et al. (US 2009/0029259).
Regarding claim 24, Chiang et al. discloses in Figs 1-3, an electrochemical cell stack ([0011], [0014]), comprising: a first positive current collector (ref 110) having a first surface and a second surface (depicted in Fig 1); a first electrode (ref 140) disposed on the first surface (Fig 1) of the first positive current collector (ref 110); a first negative current collector (ref 120) having a first surface and a second surface (depicted in Fig 1); a second electrode (ref 150) disposed on the first surface (Fig 1) of the first negative current collector (ref 120); and a separator (ref 130) disposed between the first electrode (ref 140) and the second electrode (ref 150), wherein at least one of the first electrode (ref 140) and the second electrode (ref 150) includes a semi-solid electrode ([0036] both listed, [0014]).
Chiang et al. does not explicitly disclose second positive and negative current collectors coupled to respective the first positive and negative current collectors.
Okazaki et al. discloses in Figs 1-24, a battery (Abstract) including a multiple cell stacked structure (Figs 1-2, 17-18, 20-23).  Positive and negative electrodes ([0046], [0048]) each include two current collectors (refs 1a, 2a) coupled together ([0046], [0048], Figs 1, 5, 6).  This configuration enhances the structural integrity of the overall battery structure ([0008]-[0011]).
Okazaki et al. and Chiang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the two coupled current collectors for both the positive and negative electrodes disclosed by Okazaki et al. into the positive and negative electrodes of Chiang et al. to enhance the overall structural integrity of the battery.

Regarding claims 25-30, modified Chiang et al. discloses all of the claim limitations as set forth above.  Further, regarding the individual limitations of claims 25-30:

a third electrode disposed on a first surface of the second positive current collector, a second surface of the second positive current collector coupled to the second surface of the first positive current collector.

a fourth electrode disposed on a first surface of the second negative current collector, a second surface of the second negative current collector coupled to the second surface of the first negative current collector.

a third positive current collector and a fifth electrode disposed on a first surface of the third positive current collector.

a separator disposed between the first surface of the third positive current collector and the first surface of the second negative current collector.

a third negative current collector and a sixth electrode disposed on a first surface of the third negative current collector.

a separator disposed between of the first surface of the third negative current collector and the first surface of the second positive current collector.

…it is noted that Chiang et al. discloses the invention is also drawn towards electrochemical cell stacks ([0014], [0011]).  It is inherent that the disclosure of electrochemical cell stacks at [0014] and [0011] discloses individual positive electrodes and negative electrodes coated on individual positive and negative current collectors with separators there between respective individual cells.  Even assuming, arguendo, that the aforementioned structure is not inherent, it would be obvious to one of ordinary skill in the art at the time of filing the invention that the disclosure of electrochemical cell stacks by Chiang et al. and [0014] and [0011] renders the individual electrode/separator cell stacking obvious.
Further, merely repeating the individual cell structure of claim 24 into a stack of multiple cells as set forth in claims 25-30 would have been obvious to one of ordinary skill in the art at the time of filing.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 31, Chiang et al. discloses in Figs 1-3, an electrochemical cell stack ([0011], [0014]), comprising: a first positive current collector (ref 110) having a first surface and a second surface (depicted in Fig 1); a semi-solid ([0036], [0014]) cathode (ref 140) disposed on the first surface (Fig 1) of the first positive current collector (ref 110); a first negative current collector (ref 120) having a first surface and a second surface (depicted in Fig 1); an anode (ref 150) disposed on the first surface (Fig 1) of the first negative current collector (ref 120); and a separator (ref 130) disposed between the first surface of the first positive current collector (ref 110) and the first surface of the first negative current collector (ref 120)
Chiang et al. does not explicitly disclose second positive and negative current collectors coupled to respective the first positive and negative current collectors.
Okazaki et al. discloses in Figs 1-24, a battery (Abstract) including a multiple cell stacked structure (Figs 1-2, 17-18, 20-23).  Positive and negative electrodes ([0046], [0048]) each include two current collectors (refs 1a, 2a) coupled together ([0046], [0048], Figs 1, 5, 6).  This configuration enhances the structural integrity of the overall battery structure ([0008]-[0011]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the two coupled current collectors for both the positive and negative electrodes disclosed by Okazaki et al. into the positive and negative electrodes of Chiang et al. to enhance the overall structural integrity of the battery.

Regarding claims 32-37, modified Chiang et al. discloses all of the claim limitations as set forth above.  Further, regarding the individual limitations of claims 32-37:

a semi-solid cathode disposed on a first surface of the second positive current collector, a second surface of the second positive current collector coupled to the second surface of the first positive current collector.

an anode disposed on a first surface of the second negative current collector.

a third positive current collector and a semi-solid cathode disposed on a first surface of the third positive current collector, a second surface of the second negative current collector coupled to the second surface of the first negative current collector.

a separator disposed between the first surface of the third positive current collector and the first surface of the second negative current collector.

a third negative current collector and an anode disposed on a first surface of the third negative current collector.

a separator disposed between of the first surface of the third negative current collector and the first surface of the second positive current collector.

…it is noted that Chiang et al. discloses the invention is also drawn towards electrochemical cell stacks ([0014], [0011]).  It is inherent that the disclosure of electrochemical cell stacks at [0014] and [0011] discloses individual positive electrodes and negative electrodes coated on individual positive and negative current collectors with separators there between respective individual cells.  Even assuming, arguendo, that the aforementioned structure is not inherent, it would be obvious to one of ordinary skill in the art at the time of filing the invention that the disclosure of electrochemical cell stacks by Chiang et al. and [0014] and [0011] renders the individual electrode/separator cell stacking obvious.
Further, merely repeating the individual cell structure of claim 31 into a stack of multiple cells as set forth in claims 32-37 would have been obvious to one of ordinary skill in the art at the time of filing.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 38, Chiang et al. discloses in Figs 1-3, an electrochemical cell stack ([0011], [0014]), comprising: a first positive current collector (ref 110) having a first surface and a second surface (depicted in Fig 1); a cathode (ref 140) disposed on the first surface (Fig 1) of the first positive current collector (ref 110); a first negative current collector (ref 120) having a first surface and a second surface (depicted in Fig 1); a semi-solid ([0036], [0014]) anode (ref 150) disposed on the first surface (Fig 1) of the first negative current collector (ref 120); and a separator (ref 130) disposed between the first surface of the first positive current collector (ref 110) and the first surface of the first negative current collector (ref 120)
Chiang et al. does not explicitly disclose second positive and negative current collectors coupled to respective the first positive and negative current collectors.
Okazaki et al. discloses in Figs 1-24, a battery (Abstract) including a multiple cell stacked structure (Figs 1-2, 17-18, 20-23).  Positive and negative electrodes ([0046], [0048]) each include two current collectors (refs 1a, 2a) coupled together ([0046], [0048], Figs 1, 5, 6).  This configuration enhances the structural integrity of the overall battery structure ([0008]-[0011]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the two coupled current collectors for both the positive and negative electrodes disclosed by Okazaki et al. into the positive and negative electrodes of Chiang et al. to enhance the overall structural integrity of the battery.

Regarding claims 39-44, modified Chiang et al. discloses all of the claim limitations as set forth above.  Further, regarding the individual limitations of claims 39-44:

a cathode disposed on a first surface of the second positive current collector.

a semi-solid anode disposed on a first surface of the second negative current collector.

a third positive current collector and a cathode disposed on a first surface of the third positive current collector.

a separator disposed between the first surface of the third positive current collector and the first surface of the second negative current collector.

a third negative current collector and a semi-solid anode disposed on a first surface of the third negative current collector.

a separator disposed between of the first surface of the third negative current collector and the first surface of the second positive current collector.

…it is noted that Chiang et al. discloses the invention is also drawn towards electrochemical cell stacks ([0014], [0011]).  It is inherent that the disclosure of electrochemical cell stacks at [0014] and [0011] discloses individual positive electrodes and negative electrodes coated on individual positive and negative current collectors with separators there between respective individual cells.  Even assuming, arguendo, that the aforementioned structure is not inherent, it would be obvious to one of ordinary skill in the art at the time of filing the invention that the disclosure of electrochemical cell stacks by Chiang et al. and [0014] and [0011] renders the individual electrode/separator cell stacking obvious.
Further, merely repeating the individual cell structure of claim 38 into a stack of multiple cells as set forth in claims 39-44 would have been obvious to one of ordinary skill in the art at the time of filing.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,637,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘038 patent anticipate the instant claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Response to Arguments
Applicant’s arguments with respect to claims 24-44 have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725